    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
     JINESH PATEL,
                                                                  Case No. 20-CV-7228 (JMF)
                                          Plaintiff,

                            - against -                           PROPOSED JUDGMENT

     THE CARLTON GROUP, LTD.,

                                          Defendant.

             This cause comes before this Court upon the motion by Plaintiff Jinesh Patel (“Plaintiff”),

    to reopen this case and to enforce the Settlement Agreement between Plaintiff and Defendant The

    Carlton Group, Ltd. (“Defendant”) dated December 10, 2020, and so-ordered by this Court on

    January 25, 2021, against Defendant. After careful consideration of Plaintiff's unopposed motion

    papers, combined with the Court’s familiarity with the allegations in this case, Plaintiff’s motion

    is granted.

             Accordingly, it is hereby ORDERED, ADJUDGED and DECREED as follows:

             That Plaintiff Jinesh Patel have judgment and recover from Defendant The Carlton Group,

    Ltd., having its place of business at 360 Madison Avenue, New York, NY 10017, the sum of

    $134,600, plus interest accruing at the rate of 9% per annum from May 11, 2021, up to the date

    of judgment, amounting to $929.29, for a total judgment of $135,529.29, and that Plaintiff shall

    have execution thereon.

    Dated:

         June 8
    ______________, 2021

SO ORDERED.

                                                          ___________________________
                                                          JESSE M. FURMAN, U.S.D.J.



    100153-001/00287421-1
